                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:15-cv-66-GCM

MARSHALL LEE BROWN, JR.,            )
                                    )
            Plaintiffs,             )
                                    )
      vs.                           )
                                    )                                ORDER
GEORGE T. SOLOMON, et al.,          )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER comes before the Court on the case’s reassignment from Chief Judge

Whitney to the undersigned on January 9, 2019.

       On December 26, 2018, Chief Judge Whitney entered a Case Management Order

scheduling the Final Pretrial Conference for February 6, 2019 and the jury trial for March 4,

2019. (Doc. No. 49). The Final Pretrial Conference was later rescheduled for February 5, 2019.

(Doc. No. 51).

       In light of this case’s reassignment, the Case Management Order and Order Rescheduling

the Final Pretrial Conference will be vacated. The Final Pretrial Conference and Trial will be

rescheduled in the future by a separate Order.

       IT IS THEREFORE ORDERED that the Case Management Order, (Doc. No. 49), and

Order Rescheduling the Final Pretrial Conference, (Doc. No. 51), are VACATED.

                                          Signed: January 10, 2019




                                                 1
